Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-14, 16-23 are allowed.
This action is responsive to the Amendment filed on 1/3/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach receive from each of a plurality of original authors, respective one or more original content for one or more portions of a document, wherein each original content of the one or more original content is new and unedited content that was absent in the content existing in the document prior to receiving a contribution of the respective original content from the respective original author, receive a selection of an original author from a list comprising the plurality of original authors, wherein: a first original content comprises all the original content contributed by the selected original author, a second original content comprises all the original content contributed by each of the other original authors of the plurality of original authors other than the selected original author, and the document is editable by a plurality of editors; determine at least one portion of the document that comprises the first original content and that has been edited by at least one editor of the plurality of editors after the selected original author contributed the first original content to the document; determine all edits made to the first original content and that has been edited by one or more editors of the plurality of editors after the selected original author contributed the first original content to the document; determine all edits made by the selected original author to the second original content after each contribution of second original content; visually display all of the first original content to the document; visually display each of the determined edits made by the plurality of editors to the first original content; visually display each of the determined edits made by the selected original author to the second original content; hide all of the second original content; hide all edits to the second original content that are not made by the selected original author; and hide all edits to the document that are made to the second original content by users other than the selected original author, wherein only the first original content contributed by the selected original author, edits to the document made by the selected original author, and edits to the first original content made by the one or more editors, are visually displayed.

An updated search revealed:
prior art that teaches a display new and edited content contributed by a selected author and hide all new and edited content not contributed by the selected author, and
prior art that teaches a prior art that teaches a display edited content contributed to a selected portion of a document by all authors and hide all content not contributed to the selected portion of a document.

However the updated search did not reveal any other prior art teaching receive from each of a plurality of original authors, respective one or more original content for one or more portions of a document, wherein each original content of the one or more original content is new and unedited content that was absent in the content existing in the document prior to receiving a contribution of the respective original content from the respective original author, receive a selection of an original author from a list comprising the plurality of original authors, wherein: a first original content comprises all the original content contributed by the selected original author, a second original content comprises all the original content contributed by each of the other original authors of the plurality of original authors other than the selected original author, and the document is editable by a plurality of editors; determine at least one portion of the document that comprises the first original content and that has been edited by at least one editor of the plurality of editors after the selected original author contributed the first original content to the document; determine all edits made to the first original content and that has been edited by one or more editors of the plurality of editors after the selected original author contributed the first original content to the document; determine all edits made by the selected original author to the second original content after each contribution of second original content; visually display all of the first original content to the document; visually display each of the determined edits made by the plurality of editors to the first original content; visually display each of the determined edits made by the selected original author to the second original content; hide all of the second original content; hide all edits to the second original content that are not made by the selected original author; and hide all edits to the document that are made to the second original content by users other than the selected original author, wherein only the first original content contributed by the selected original author, edits to the document made by the selected original author, and edits to the first original content made by the one or more editors, are visually displayed.

(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jason Graff (Reg No 54134) via telephone on 1/31/2011, after telephonic and email discussions on 1/27/2022. Email correspondence has been attached to this Notice of Allowance. 
	The application has been amended as follows:

Amendments to the Claims:

Amend claim 1 as follows:
1.	(Currently Amended) An apparatus, comprising:
a processor; and
a memory that stores code executable by the processor to:
receive from each of a plurality of original authors, respective one or more original content for one or more portions of a document, wherein each original content of the one or more original content is new and unedited content that was absent in the content existing in the document prior to receiving a contribution of the respective original content from the respective original author,
receive a selection of an original author comprising the [[of]] [[a]] plurality of original authors, wherein:
a first original content comprises all the original content contributed by the selected original author,
a second original content comprises all the original content contributed by each of the other original authors of the plurality of original authors other than the selected original author, and


the document is editable by a plurality of editors;
determine at least one portion of the document that comprises the first original content and that has after the selected original author contributed the first original content to the document;
determine all edits made to the first original content and that has been edited by one or more editors of the plurality of editors after the selected original author contributed the first original content to the document;
determine all edits made by the selected original author to the second original content after each contribution of second original content;
visually display all of the first original content to the document; 
visually display each of the determined edits made by the plurality of editors to the first original content; 
visually display each of the determined edits made by the selected original author to the second original content; 
hide all of the second original content; 
hide [[any]] all edits to the second original content that are not made by the selected original author; and 
hide [[any]] all edits to the document that are [[not]] made to the second original content users other than the selected original author, 
wherein only the first original content contributed by the selected original author, edits to the document made by the selected original author, and edits to the first original content made by the one or more editors, are visually displayed.

Amend claim 4 as follows:
4.	(Currently Amended) The apparatus of claim 1, wherein the code is executable by the processor to:
present a history of edits that have been made by the selected original author to a portion of the document, 
receive a selection of an historical edit; and
visually indicate the selected historical edit made to the portion of the document made by the selected original author. 

Amend claim 7 as follows:
7.	(Currently Amended) The apparatus of claim 1, wherein the code is executable by the processor to:
receive a selection of one or more editors of the plurality of editors who edited one or more portions of the first original content contributed to the document by the selected original author; and [[.]] 
in response to the selection of one or more editors, visually indicate each of the edits made to the one or more portions of the first original content made by the selected one or more editors.

Amend claim 8 as follows:
8.	(Currently Amended) The apparatus of claim 1, wherein the made by the selected original author comprises one of: one or more pages, one or more paragraphs and one or more sentences
 
Amend claim 9 as follows:
9.	(Currently Amended) The apparatus of claim 1, wherein the code is executable by the processor to:
tag a user-selected portion of the document as a portion to monitor; and
send a notification to the selected original author in response to detecting an edit made to the tagged user-selected portion of the document.

Amend claim 10 as follows:
10.	(Currently Amended) The apparatus of claim 1, wherein the code is executable by the processor to:
 automatically tag one or more portions of the document as portions to monitor in response to a user making a threshold amount of edits each of the one or more portions of the document; and
send a notification to the selected original author in response to detecting an edit made to the tagged one or more portions of the document.

Amend claim 11 as follows:
11.	(Currently Amended) The apparatus of claim 1, wherein one of: 
each contribution to the document made by any other author besides the selected original is hidden from view until the selected original author is no longer selected; and [[or]]
 each edit to each portion of the document made by any other author besides the original author is [[hid]] hidden from view until the selected original author is no longer selected.

Amend claim 14 as follows:
14.	(Currently Amended) A method, comprising:
receiving from each of a plurality of original authors, respective one or more original content for one or more portions of a document, wherein each original content of the one or more original content is new and unedited content that was absent in the content existing in the document prior to receiving a contribution of the respective original content from the respective original author;
receivingcomprising the [[of]] [[a]] plurality of original authors, wherein:
a first original content comprises all the original content contributed by the selected original author,
a second original content comprises all the original content contributed by each of the other original authors of the plurality of original authors other than the selected original author, and


the document is editable by a plurality of editors;
determining at least one portion of the document that comprises the first original content and that has after the selected original author contributed the first original content to the document; 
determining all edits made to the first original content and that has been edited by one or more editors of the plurality of editors after the selected original author contributed the first original content to the document;
determining all edits made by the selected original author to the second original content after each contribution of second original content;
visually displaying all of the first original content to the document; 
visually display each of the determined edits made by the plurality of editors to the first original content; 
visually displaying each of the determined edits made by the selected original author to the second original content; 
hiding all of the second original content; 
all edits to the second original content that are not made by the selected original author; and 
hiding [[any]] all edits to the document that are [[not]] made to the second original content user other than the selected original author,
wherein only the first original content contributed by the selected original author, edits to the document made by the selected original author, and edits to the first original content made by the one or more editors, 

Amend claim 16 as follows:
16.	(Currently Amended) The method of claim 14, further comprising:
presenting a history of edits that have been made by the selected original author to a portion of the document, 
receiving a selection of an historical edit; and
visually indicating the selected historical edit made to the portion of the document made by the selected original author.

Amend claim 18 as follows:
18.	(Currently Amended) The method of claim 14, further comprising:
receiving a selection of one or more editors of the plurality of editors who edited one or more portions of the first original content contributed to the document by the selected original author; and
in response to the selection of one or more editors, visually indicate each of the edits made to the one or more portions of the first original content made by the selected one or more editors. 

Amend claim 20 as follows:
20.	(Currently Amended) A computer program product, comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
receive from each of a plurality of original authors, respective one or more original content for one or more portions of a document, wherein each original content of the one or more original content is new and unedited content that was absent in the content existing in the document prior to receiving a contribution of the respective original content from the respective original author;
receive a selection of an original author comprising the [[of]] [[a]] plurality of original authors, wherein:
a first original content comprises all the original content contributed by the selected original author,
a second original content comprises all the original content contributed by each of the other original authors of the plurality of original authors other than the selected original author, and


the document is editable by a plurality of editors;
determine at least one portion of the document that comprises the first original content and that has after the selected original author contributed the first original content to the document;
determine all edits made to the first original content and that has been edited by one or more editors of the plurality of editors after the selected original author contributed the first original content to the document;
determine all edits made by the selected original author to the second original content after each contribution of second original content;
visually display all of the first original content to the document; 
visually display each of the determined edits made by the plurality of editors to the first original content; 
determined edits made by the selected original author to the second original content; 
hide all of the second original content; 
hide [[any]] all edits to the second original content that are not made by the selected original author; and 
hide [[any]] all edits to the document that are [[not]] made to the second original content users other than the selected original author, 
wherein only the first original content contributed by the selected original author, [[and]] edits to the document made by the selected original author, and edits to the first original content made by the one or more editors, 

Amend claim 22 as follows:
22.	(Currently Amended) The method of claim 14, wherein one of: 
each contribution to the document made by any other author besides the selected original author is hidden from view until the selected original author is no longer selected; and [[or]] 
each edit to each portion of the document made by any other author besides the original author is [[hid]] hidden from view until the selected original author is no longer selected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178